UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICHOLAS ANTONIO COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:07-cr-00328-JAB-1)


Submitted:   April 18, 2014                 Decided:   April 24, 2014


Before KING, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, Greensboro, North Carolina, for Appellant.
Michael   A.   DeFranco,   Assistant  United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicholas   Antonio     Cooper    appeals      the      eight-month

sentence of imprisonment imposed by the district court after

revocation of his supervised release.         Counsel has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

questioning whether Cooper’s sentence is plainly unreasonable.

Although notified of his right to do so, Cooper has not filed a

supplemental brief.     We affirm.

            “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                 United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).              “We will affirm a

revocation sentence if it is within the statutory maximum and is

not “‘plainly unreasonable.’”            Id. (quoting United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006)).                 “In making this

determination, we first consider whether the sentence imposed is

procedurally or substantively unreasonable.”             Id.     Only if we so

find, will “we . . . then decide whether the sentence is plainly

unreasonable.”     Crudup, 461 F.3d at 439.

            Here, the district court correctly calculated Cooper’s

advisory policy statement range and considered the 18 U.S.C.

§ 3553(a)     (2012)   factors     applicable       to    sentencing       upon

revocation    of   supervised    release.     The   district       court   also

adequately explained the basis for Cooper’s sentence.                Thus, we

                                     2
conclude that the district court did not abuse its discretion in

sentencing Cooper.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                       We

therefore    affirm      the    district       court’s       judgment.           This    court

requires that counsel inform Cooper, in writing, of his right to

petition    the   Supreme       Court    of       the   United      States       for   further

review.     If    Cooper       requests       that      a   petition      be     filed,      but

counsel    believes      that     such    a       petition     would        be    frivolous,

counsel    may    move   in     this     court      for     leave    to     withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Cooper.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and      argument        would      not     aid    the

decisional process.

                                                                                       AFFIRMED




                                              3